UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4082


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESEAN MALIK MILLSAPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:15-cr-00028-RLV-DSC-1)


Submitted:   September 19, 2016           Decided:   October 6, 2016


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Desean Malik Millsaps appeals the criminal judgment imposed

following     his      guilty     plea     to       conspiracy    to    distribute     and

possess with intent to distribute an unspecified quantity of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012), and

four    counts      of   distribution           or     possession      with   intent   to

distribute unspecified quantities of heroin, in violation of 21

U.S.C. § 841(a)(1).            On appeal, Millsaps’ attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

questioning, in general terms, the reasonableness of Millsaps’

97-month sentence.            We affirm.

       We conclude that Millsaps’ sentence is both procedurally

and    substantively          reasonable.            The   district     court   properly

calculated       the     applicable        Sentencing          Guidelines     range    and

appropriately explained the selected below-Guidelines sentence

in    the   context      of    the   relevant         18   U.S.C.      § 3553(a)    (2012)

factors,     without      relying     on    any        “clearly     erroneous      facts.”

United States v. Howard, 773 F.3d 519, 528 (4th Cir. 2014).

Thus, our review of the record reveals no procedural error in

Millsaps’ sentence.

       Nor do we find merit in counsel’s nonspecific argument that

Millsaps’        below-Guidelines                   sentence      is      substantively

unreasonable.          The district court offered ample reasons, rooted

                                                2
in the § 3553(a) factors, for rejecting the downward variance

counsel sought in this case, and we thus conclude that Millsaps

has     failed     to      rebut       the       presumption        of     substantive

reasonableness afforded his below-Guidelines sentence.                            United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014); see Gall

v.    United    States,    552     U.S.   38,      51    (2007)    (explaining        that

appellate      courts     “must    give      due      deference    to    the    district

court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance”).

       In   accordance     with    Anders,       we     have   reviewed     the   entire

record in this case and find no meritorious ground for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Millsaps, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If Millsaps requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    in    this   court       for   leave    to     withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Millsaps.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this     court   and      argument      would    not   aid    the

decisional process.

                                                                                AFFIRMED



                                             3